Case 2:20-cv-10288-AJT-EAS ECF No. 46, PageID.957 Filed 12/04/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MELISA INGRAM, STEPHANIE
 WILSON, and ROBERT REEVES,
                                                    Case No. 2:20-cv-10288
            Plaintiffs,
                                                    Hon. Arthur J. Tarnow
 -v-
                                                    Mag. Judge Elizabeth A. Stafford
 COUNTY OF WAYNE,

            Defendant.


               STIPULATED ORDER HOLDING IN ABEYANCE
                  THE CLASS CERTIFICATION BRIEFING

       Having reviewed the stipulation of the parties, and being otherwise fully

advised, the Court hereby ORDERS the briefing on Plaintiffs’ Motion for Class

Certification be HELD IN ABEYANCE until further Order of the Court.

                                                  s/Arthur J. Tarnow
                                                  U.S. DISTRICT COURT JUDGE
Dated: December 4, 2020

We stipulate to the entry of the above Order.

 /s/ Davidde A. Stella                          /s/ Wesley Hottot (with consent)
 Davidde A. Stella (P69948)                     Wesley Hottot
 Assistant Corporation Counsel                  Institute for Justice
 500 Griswold St., Floor 30                     600 University St., Suite 1730
 Detroit MI 48226                               Seattle WA 98101
 (313) 224-5030                                 (206) 957-1300
 dstella@waynecounty.com                        whottot@ij.org
 Attorneys for Wayne County                     Attorneys for Plaintiffs

 Dated: November 30, 2020
